DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 17, 20, an 23 of U.S. Patent No. 10659630 (hereinafter ‘630). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim
App. No. 16877456
Claim
Patent No. 10659630 (‘630)
1
A computer implemented method for reducing the likelihood of legal postal mail, which is sent to an inmate at a correctional institution, being a conduit for contraband while retaining privacy associated with the legal postal mail, the computer implemented method comprising: 

receiving recipient inmate information associated with the legal postal mail; 

determining whether the recipient inmate is valid to receive legal postal mail; 

obtaining, from a computerized legal mail station, a scanned image copy of the legal postal mail if the recipient inmate is valid to receive legal postal mail and if a scanned image copy of the legal postal mail is generated; 

storing the scanned image copy of the legal postal mail; 

obtaining, from a video recording device, a recording of opening and scanning process associated with opening and scanning a copy of the legal postal mail; and 

transmitting the scanned image copy to a computerized display that is viewable by the recipient inmate, wherein the computer display is capable of displaying the scanned image copy of the legal postal mail.

A method for eliminating contraband in legal postal mail at a mail processing facility while retaining the privacy of said legal postal mail comprising of: a) receiving postal mail at a processing facility and determining that it qualifies as legal mail; b) separate legal postal mail from non-legal postal mail and place said legal postal mail in legal postal mail queue and place non-legal postal mail in non-legal postal mail queue; c) separating said legal postal mail queue by correctional institution, and sending said legal postal mail to each correctional d) at said correctional institution identifying mail information of each piece of legal postal mail comprising recipient inmate name and inmate identifier and; e) identifying legal postal mail sender; f) at said processing facility verify that said recipient inmate name and said inmate identifier are valid and are active, in-custody, and eligible to receive legal postal mail; g) If the inmate is not valid, has been released, transferred, or is otherwise unable to receive legal postal mail as addressed, it may be returned to sender by the facility; h) at said institution using a legal postal mail scanning station for use by said correctional institution staff member or said inmate under said correctional institution staff member supervision; i) said legal mail scanning station comprising of a scanner, a computer with a first camera and display, a shredder, a second camera and a printer; j) said correctional institution staff member logging in to the legal mail scanning station using credentials to identify said staff member; k) said correctional institution staff member searching for said recipient inmate by name or inmate identifier to associate the documents to be scanned with said inmate's account; w) provide said legal postal mail to said inmate identified by inmate identifier at said inmate institution said inmate being proximal to said mail scanning station and said inmate logging into the legal mail scanning station; l) said inmate or said correctional institution staff member entering the name of the sender from said legal mail; m) said second camera beginning to record a video of the scanning process; n) said inmate opening said legal mail associated with said recipient inmate name and said inmate identifier; o) said inmate scanning said legal postal mail using a scanner attached to said computer on mail delivery station to create a scanned image copy 1 for review and on a computer attached to said scanner; p) said inmate verifying that said scanned image copy 1 from said computer on said mail delivery station is readable; q) if scanned image copy 1 is not readable then said inmate deletes scanned image copy 1, said inmate rescans said legal postal mail using said scanner to create a scanned image copy 1, inmate repeats steps p and q until scan copy 1 is readable; r) if the scanned image copy 1 is readable then said inmate approves the scan and stores said scanned image copy 1 on said computer memory attached to said scanner on said mail scanning station as scan image copy; s) said video recorded of steps n-s being uploaded to a central server for storage and later retrieval; t) said inmate printing said scan image copy; u) said inmate shredding said legal postal mail; v) transmitting said scanned image copy and storing said scanned image copy using an electronic transmission method from said computer to said recipient inmate via said institution messaging system said inmate being identified in said messaging system by inmate identifier; w) wherein the risk of said recipient inmate receiving contraband in legal postal mail is essentially eliminated.


The computer implemented method of claim 1, further comprising receiving an indication that the postal mail qualifies as legal postal mail, wherein the indication that postal mail qualifies as legal postal mail is obtained if a protocol comprising an analysis of postal mail is satisfied.
15

3
The computer implemented method of claim 1, receiving an indication that the postal mail qualifies as legal postal mail, wherein the indication that postal mail qualifies as legal postal mail is obtained after an inspection of postal mail by a staff member.
15

4
The computer implemented method of claim 1, wherein the indication that postal mail qualifies as legal postal mail is further comprised of logging within a database that legal postal mail is received.
15, 17
17. The legal mail scanning station of claim 15 wherein said computer is adapted to allow said correctional institution staff member to log the delivery of the legal postal mail using said computer.
5
The computer implemented method of claim 4, further comprising logging within the database that legal postal mail has been forwarded for delivery to the recipient inmate without having been opened.
15

6
The computer implemented method of claim 1 wherein inmate information is comprised of a recipient inmate identifier.
15

7
The computer implemented method of claim 1, wherein verifying that the 


8
The computer implemented method of claim 1 further comprising associating the legal postal mail with the recipient inmate if the inmate is valid to receive legal postal mail.
15

13
The computer implemented method of claim 1 further comprising generating third user interface elements providing instructions to re-scan the legal postal mail if the scanned image copy is not acceptable.
15

14
The computer implemented method of claim 1 further comprising transmitting the scanned image copy to a database for access by the recipient via the recipient inmate via an institution messaging system.
15

15
The computer implemented method of claim 1 further comprising generating third user interface elements for display on the computerized legal mail station, the third user interface elements providing instructions for the recipient inmate to print the scanned image copy and shred the legal postal mail.
15, 23
23. A legal mail scanning station of claim 15 comprising a table supported by wheels to form a portable cart and said table having shelving and a table top, such that: a) a shredder; b) a scanner; c) a tablet or other computer; d) viewing software; e) printing software; f) portable storage medium docking device; g) a CD burner and reader; and h) a printer; i) a power supply; are mounted on said portable cart; wherein correctional institution staff member can provide legal postal mail to the inmate; wherein the inmate can scan said legal postal mail with said scanner and shred said legal postal mail with said shredder or place said legal postal mail into a secure property bag and save the scanned image of the legal postal mail.

16
The computer implemented method of claim 1 further comprising receiving an indication that postal mail is received at one of a correctional institution or a central facility.
15

17
The computer implemented method of claim 1, wherein the computerized legal mail station is comprised of at least a scanner, a computer, a video recording device, a display, a shredder, a printer, and a network interface device.
15, 16
16. The legal mail scanning station of claim 15 wherein said computer is adapted to transmit the scan to an inmate messaging system via a wireless network.
18
A computer implemented method for reducing the likelihood of legal postal mail, which is sent to an inmate at a 


19
A computerized legal mail station for reducing the likelihood of legal postal mail, which is sent to an inmate at a correctional institution, being a conduit for contraband while retaining privacy associated with the legal postal mail, the legal mail station comprising: a display for displaying user interface elements to enable a recipient inmate to interface with the legal mail station, wherein the display in capable of instructing the recipient inmate to at least one of, enter information associated with the legal postal mail, enter information associated with the recipient inmate, indicate whether a scanned image copy and/or an image copy of the legal postal mail is acceptable, and instructing the recipient inmate to destroy the legal postal mail if the scanned image copy and/or the image copy is acceptable; a computing device capable of interfacing with at least one other computing device, wherein at least the computing device and the other computing device is capable of determining whether the recipient inmate is valid to receive legal postal mail based on information associated with the recipient inmate; at least one of a scanning device and a copying device, 


20
The computerized legal mail station of claim 19 further comprising a network interface device capable of enabling communication between the computerized legal mail station and the at least one other computing device, wherein the network interface device is capable of transmitting and receiving data associated with the legal postal mail and/or the recipient inmate information.
15, 16, 20
16. The legal mail scanning station of claim 15 wherein said computer is adapted to transmit the scan to an inmate messaging system via a wireless network.

20. The legal mail scanning station of claim 15 wherein said computer is a tablet computer adapted to communicate wirelessly with said printer and said scanner.


Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10659630 in view of U.S. Patent No. 11201974 (hereinafter ‘974).
Claim
App. No. 16877456
Claim
Patent No. 10659630 (‘630)
9
The computer implemented method of claim 6 further comprising generating a unique identifier and associating the unique identifier to the legal postal mail.
15

10
The computer implemented method of claim 9 further comprising associating the generated unique identifier with the recipient inmate identifier.
15

11
The computer implemented method of claim 10 further comprising: generating first user interface elements for display on the computerized legal mail station, the first user interface elements capable of receiving credentials associated with a 


12
The computer implemented method of claim 11 further comprising: generating second user interface elements for display on the computerized legal mail station, the second user interface elements capable of receiving a unique identifier and a recipient inmate identifier; and enabling access on the computerized legal mail station if the received unique identifier is associated with the recipient inmate identifier.
15



	Regarding claim 9, ‘630 does not explicitly teach further comprising generating a unique identifier and associating the unique identifier to the legal postal mail.
However, ‘974 teaches further comprising generating a unique identifier and associating the unique identifier to the legal postal mail (claim 7).
‘630 and ‘974 are in the same field of endeavor of a method and system of processing legal postal mail at a correctional facility. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and system of ‘630 to generate a unique identifier and associate the unique identifier to the legal postal mail as taught by ‘974. The combination improves the method and system by ensuring privacy of an inmate’s mail while reducing risk of contraband. 


However, ‘974 teaches further comprising associating the generated unique identifier with the recipient inmate identifier (claim 11).
The motivation applied in claim 9 is incorporated herein.
Regarding claim 12, ‘630 does not explicitly teach a unique identifier; and the received unique identifier.
However, ‘974 teaches a unique identifier; and the received unique identifier (claims 7, 8, and 10).
The motivation applied in claim 9 is incorporated herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutson (US 2020/0387998) teaches a system for authenticating mail and preventing contraband from entering detention facilities.
Pickens et al. (US 2020/0036663) teaches a system for managing privileged communications in a controlled-environment facility.
Logan (US 2016/0337360; cited in IDS filed 6/26/2020) teaches a system for eliminating contraband in postal mail at a correctional facility. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672